Citation Nr: 0925576	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability as a 
result of VA outpatient treatment in April 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from January 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for additional heart disability as a result 
of VA outpatient treatment during April 2002. 

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in February 2006; a transcript 
of that hearing is of record.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is also of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the competent medical evidence 
establishes that the Veteran does not have an additional 
heart disability as a result of VA outpatient treatment in 
April 2002 found to be proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or to an event not reasonably foreseeable in 
that treatment.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. §1151, for an additional heart 
disability as a result of VA treatment in April 2002 are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, was 
received in September 2002.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated May 
2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  

Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued for this matter in 
January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, records 
from the Social Security Administration (SSA), and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with a VA medical opinion 
concerning his claim.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.


Laws and Regulations

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358 (a regulation that the RO initially considered in 
adjudicating the claim).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997, is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The Board may consider 
regulations not considered by the agency of original 
jurisdiction if the claimant is not prejudiced by the Board's 
action in applying those regulations in the first instance.  
See VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 
25, 1997).  Here, the added provisions of 38 C.F.R. § 3.361 
are virtually identical to those of 38 C.F.R. § 3.358, in 
many respects, and merely implement the provisions of 38 
U.S.C.A. § 1151 pertaining to claims filed on or after 
October 1, 1997.  As such, the Board finds that there is no 
due process bar to the Board applying the provisions of 38 
C.F.R. § 3.361 in evaluating the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  See 38 C.F.R. § 3.361(b) 
(2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2008).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

In adjudicating a claim for benefits, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).


Factual Background

In this appeal, the Veteran filed the current claim for 
compensation under 38 U.S.C.A. § 1151 in September 2002.  The 
Veteran contends that he currently suffers from an additional 
heart disability as a result of VA outpatient treatment in 
April 2002.

VA treatment notes dated in January 2001 detail that the 
Veteran was a high risk for coronary artery disease (CAD) 
with multiple risk factors including smoking, hyperlipidemia, 
and a strong family history of angina.  In February 2001, the 
Veteran underwent a VA SPECT exercise stress test with 
electrocardiographic (EKG) analysis and myocardial perfusion 
imaging.  The test results were negative for exercise-induced 
ischemia on the EKG.  Very mild ischemic changes in the 
inferior and lateral walls were noted on review of the SPECT 
scan.  However, wall motion was noted to be normal with an 
ejection fraction of 60 percent.  Additional VA treatment 
records dated in March 2001, June 2001, and October 2001 
detail continued findings of mild CAD, stable and documented 
by scan. 

A March 2002 VA treatment note detailed complaints of 
recurrent chest pain.  The examiner, A. L., MSN, RN, FNP (a 
VA nurse practitioner), listed an impression of CAD.  It was 
noted that the Veteran was not taking his prescribed blood 
pressure or cholesterol medications in recent months, was not 
adhering to a low fat diet, and was not following no smoking 
recommendations.  She indicated that another exercise stress 
test would be ordered to follow-up past ischemic results, as 
the Veteran had not changed any of his personal habits and 
continues to have chest pain.  She strongly advised the 
Veteran to begin positive lifestyle changes if he wished to 
remain healthy.  The Veteran did not indicate a desire to 
make any adjustments to his medications. 

In an April 2002 VA pulmonary progress note, it was noted 
that the Veteran had arrived for a cardiac stress test.  
However, the pulmonary function technician indicated that the 
test was determined not to be necessary after consultation 
with the cardiologist.  

Private emergency room treatment notes dated in May 2002 from 
Plateau Medical Center detail that the Veteran complained of 
tightness across chest as well as right arm pain and listed a 
primary diagnosis of chest pain rule out myocardial 
infarction.  EKG test results were noted to be abnormal and 
could not rule out inferior myocardial infarction.  After 
refusing admission to hospital as well as transfer to a VA 
hospital, the Veteran left the facility against medical 
advice (AMA).  

Thereafter, VA treatment records reflect that the Veteran was 
admitted to the emergency room at Beckley VA Medical Center 
(VAMC) in May 2002 with complaints of unrelenting chest pain.  
He was transferred to the intensive care unit (ICU) after 
being found to have non Q-wave with EKG changes.  A May 2002 
VA hospital discharge summary from that facility listed a 
diagnosis of ST depression myocardial infarction.  

After a few days at Beckley VAMC, the Veteran was then 
transferred to the Asheville VAMC for cardiac catheterization 
in May 2002.  A May 2002 VA hospital discharge summary 
reflected diagnoses of coronary artery disease, 
hyperlipidemia, and tobacco abuse.  It was noted that the 
Veteran admitted being noncompliant with his medications.  
During his hospitalization, the Veteran underwent a left 
heart catheterization with selective angiography, 
percutaneous transluminal coronary angioplasty, and stenting 
of the left anterior descending artery.  A May 2002 VA 
cardiac catheterization report listed an impression of severe 
left anterior descending artery disease, high moderate right 
coronary artery disease, and successful primary stenting of 
the left anterior descending artery lesion.  The mid right 
coronary artery after the small first acute marginal branch 
showed a long (approximately 20 millimeters) 40 to 70 percent 
lesion.  It was recommended that the Veteran have an exercise 
nuclear scan sometime in the next six months to see if the 
lesion in his right coronary was functionally significant. 

VA treatment notes dated in late May 2002 indicate that the 
Veteran was again seen by VA nurse practitioner A. L., who 
listed an impression of CAD.  It was noted that the Veteran 
voiced much displeasure with his current medical condition 
and did not show a desire to take responsibility for what has 
happened even though he received much advice over his past 
clinic visit to help prevent his acute heart attack.  He was 
praised for quitting smoking since his heart attack and 
encouraged to take his medications.  The nurse practitioner 
indicated that she would schedule him for frequent follow-up 
visits in order to monitor his progress more closely.  A June 
2002 VA treatment record from this same examiner detailed 
continued findings of CAD with high blood pressure.  It was 
noted that the Veteran was scheduled for a follow-up in 
cardiology in July.  He was encouraged to keep this 
appointment, as it will give him more insight on his status 
and further plans for his heart disease, status post acute 
myocardial infarction.   

In a July 2002 VA cardiology consult note, the Veteran 
complained of sharp pain in his chest without exertion or at 
rest and indicated that he experiences shortness of breath on 
exertion.  The Veteran's VA treating cardiologist, Q.S., 
M.D., assessed stable CAD with atypical sharp chest pain for 
a second or two.  He indicated that a SPECT scan would be 
performed in November 2002 to see if the right coronary 
artery lesion of 40-60 percent.  It was noted that LAD lesion 
was opened by stent.

In July 2002, the Veteran underwent another VA SPECT exercise 
stress test.  His baseline EKG showed normal sinus rhythm.  
The Veteran exercised for six minutes and stopped due to 
fatigue and shortness of breath.  He achieved 71 percent of 
his maximal predicted heart rate for age and 7 METS workload 
with exercise.  There was no significant arrhythmia or ST 
segment depression during the test.  The EKG part of the 
SPECT scan was reported to be nondiagnostic for ST depression 
because of the Veteran's inability to achieve the target 
heart rate.  A mild reversible inferior posterior wall defect 
was noted.  Wall motion was noted to be normal with normal 
overall LV systolic function and an ejection fraction of 56 
percent.  In a July 2002 addendum, the Veteran's VA 
cardiologist indicated that he explained the results of the 
stress test to the Veteran.  It was noted that the Veteran 
opted to try for medical treatment until the symptoms of 
angina might bother him in the future.  He was noted to 
understand that the right coronary artery could give him a 
heart attack at any time which no one could predict but the 
risk could be reduced with low cholesterol and a low fat 
diet.

An October 2002 VA hospital discharge summary contained a 
detailed synopsis of the Veteran's prior medical history and 
current hospital course.  It was noted that cardiac 
catheterization in May 2002 showed a long lesion in the right 
coronary artery, varying between 40 to 70 percent in 
severity.  This lesion was not addressed with angioplasty at 
that time since it was not considered to be angiographically 
significant, while the left anterior descending artery 
lesion, which was 95 percent in severity, was stented.  A 
July 2002 stress test was noted to yield inconclusive results 
while the myocardial SPECT scan revealed mild inferior wall 
ischemia.  It was indicated that the Veteran opted for 
optimum CAD medical treatment after being advised of his test 
results and treatment options.  It was further noted that 
asymptomatic patients with single vessel CAD may be managed 
as effectively with optimum CAD medical therapy as with 
percutaneous transluminal coronary angioplasty 
(PTCA)/coronary artery bypass graft (CABG).  

That hospital discharge summary went on to indicated that in 
the meantime, the Asheville VAMC purchased IVUS 
(intravascular ultrasound), equipment that can define an 
atherosclerotic lesion's exact severity and morphology.  If 
the IVUS test shows abnormal parameters, patients are offered 
PTCA/stent in order to possibly prevent further adverse 
cardiac events even though the coronary lesions may be 
angiographically insignificant in asymptomatic patients.  The 
Veteran was offered this type of examination and then briefed 
about the procedure over the phone.  Thereafter, the Veteran 
underwent cardiac catheterization and coronary angiography.  
The proximal right coronary artery appeared to be totally 
occluded with angiographic appearance of a chronic total 
occlusion.  The distal right coronary artery and its RPDA and 
RPL branches filled via good collaterals from the left 
coronary system.  An attempt was made to cross the occlusion, 
which was unsuccessful due to unfavorable anatomy of the 
chronic total occlusion.  Since the risks of further attempts 
to open the occlusion seemed to outweigh its questionable 
benefits (i.e. patient has no angina or congestive heart 
failure and has well collateralized right coronary artery), 
the procedure was abandoned.  The Veteran was educated in 
simple layman's terms about the findings of the cardiac cath, 
the inability to open up the artery, and the future treatment 
plan.  This information was further reinforced many times 
during his hospital stay, and during his discharge.  It was 
noted that all the Veteran's health-related questions were 
answered.  Diagnoses of CAD, hypertension, dyslipidemia, 
GERD, diverticulosis, anxiety, and osteoarthritis were listed 
in the summary.  

In an October 2002 VA cardiology clinic follow-up note, the 
Veteran was noted to have no angina pectoris, shortness of 
breath on exertion, dizziness, syncopal episodes, or 
palpations.  The Veteran's VA cardiologist assessed stable 
CAD status post stent of the left coronary with October 2002 
cath whereby he had 100 percent right coronary artery lesion 
which had increased from 70 percent lesion a few months ago.  

In a January 2003 statement, a VA physician indicated that 
the Veteran was unable to work related to his physical heart 
condition, affective disorder, and anxiety related disorder 
that had worsened with the onset of cardiac problems and 
chest pain.  

In January 2003, the RO requested a VA opinion regarding the 
Veteran's claim indicating that the claims file was to be 
made available to the examiner.  In an April 2003 VA medical 
opinion, a VA physician indicated that he performed a chart 
review of the Veteran's medical record to determine if the 
Veteran's heart problem was a direct result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, as requested by 
the RO.  The VA physician detailed that the Veteran was being 
followed at VA prior to his May 2002 myocardial infarction.  
It was further noted that medical tests and procedures are 
done according to the established common practice and that 
the Veteran's odds could be improved if he is compliant with 
medicine, lifestyle, diet, and habit.  He opined that the 
Veteran's heart problem was not as a result of VA's fault and 
that VA had performed its duties in an adequate and timely 
manner.  

Records from SSA were associated with the file in October 
2005.  A December 2002 SSA disability determination reflected 
a primary diagnosis of CAD and a secondary diagnosis of 
affective disorder.

During a February 2006 DRO hearing, the Veteran and his 
representative contended that that VA was negligent because 
they failed to do everything they could have done to treat 
his heart disease when a stress test was scheduled but not 
conducted in April 2002 at Beckley VAMC.  It was further 
stated that the Veteran had to wait six months for the 
Asheville VAMC to purchase equipment to conduct an IVUS test 
which could have properly diagnosed how much artery blockage 
he had.  If he was not forced to wait six months, it was 
contended that the artery blockage would have been as severe.   

During his March 2009 hearing, the Veteran and his 
representative specifically asserted that the Veteran's 
ongoing heart condition could have been alleviated 
significantly by the proper care that should have been 
administered by the Veteran's cardiologist at Beckley VAMC in 
April 2002.  The Veteran's representative also clarified that 
the Veteran was not claiming improper care, negligence, or 
lowering of standards regarding his inpatient VA treatment at 
Asheville VAMC in 2002.

Analysis

Considering the claim in light of the above, the Board finds 
that entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability as a 
result of VA outpatient treatment in April 2002, has not been 
established.  

In this case, objective medical evidence clearly establishes 
that the Veteran's heart condition existed prior to the VA 
outpatient treatment at Beckley VAMC in April 2002.  The 
Board further highlights the April 2003 VA physician's 
conclusions that the Veteran's heart disability was not as a 
result of VA's fault and that VA had performed its duties in 
an adequate and timely manner.  The VA physician based his 
opinion on a review of the Veteran's medical records, 
discussed the medical evidence and provided a rationale for 
the opinion.  As such, the Board considers this medical 
opinion to be of great probative value in this appeal.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

Significantly, neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any 
medical evidence or opinion that directly contradicts the VA 
physician's April 2003 conclusions.  There is also no 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA during the April 2002 outpatient treatment or that the 
Veteran's claimed heart disability was an event not 
reasonably foreseeable during that treatment.  Finally, 
competent evidence of record does not show that VA failed to 
timely diagnose and/or properly treat the Veteran's CAD 
during outpatient treatment in April 2002 at Beckley VAMC or 
that the April 2002 treatment proximately caused any 
continuance or natural progress of his heart disability.

The Board has considered the contentions advanced by the 
Veteran and his representative in connection with the claim, 
to include the February 2006 and March 2009 hearing 
testimony.  To whatever extent these assertions are offered 
to establish that the Veteran has the claimed heart 
disability a result of VA treatment, as laypersons without 
the appropriate medical training and expertise, they are not 
competent to render a probative opinion on the medical 
matters upon which this claim turns.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Consequently, lay 
assertions in this regard have no probative value.

For the foregoing reasons, the claim for entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for a heart disability as a result of VA 
outpatient treatment in April 2002, must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a heart disability as a 
result of VA outpatient treatment in April 2002, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


